Citation Nr: 1045186	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for residual, right medial meniscectomy with degenerative 
changes.

2.  Entitlement to an initial compensable disability rating for 
degenerative changes, left knee, prior to January 26, 2009.

3.  Entitlement to a disability rating in excess of 10 percent 
for degenerative changes, left knee, since January 26, 2009.

4.  Entitlement to an initial disability rating in excess of 10 
percent for arthritis, right hip.

5.  Entitlement to a disability rating in excess of 70 percent 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  In pertinent part, a September 2006 rating 
decision granted the Veteran's claims of entitlement to service 
connection for right ear hearing loss; residual, right medial 
meniscectomy with degenerative changes; degenerative changes, 
left knee; and arthritis, right hip, and assigned each an initial 
noncompensable disability rating.  The September 2005 rating 
decision also denied the Veteran's claims of entitlement to 
service connection for cervical strain; spina bifida, claimed as 
low back strain; and left ear hearing loss.  A March 2007 rating 
decision granted the Veteran's claim of entitlement to service 
connection for lumbar strain, previously denied as spina bifida, 
and increased the initial disability ratings assigned to the 
Veteran's residual, right medial meniscectomy with degenerative 
changes and arthritis, right hip, to 10 percent each.  

A September 2009 rating decision granted the Veteran's claim of 
entitlement to service connection for left ear hearing loss, and 
assigned a 70 percent disability rating for bilateral hearing 
loss.  The September 2009 rating decision also increased the 
disability rating assigned to the Veteran's degenerative changes, 
left knee, to 10 percent.  An August 2010 rating decision granted 
the Veteran's claim of entitlement to service connection for 
cervical strain.  The August 2010 rating decision also found 
clear and unmistakable error in the disability rating assigned to 
the Veteran's bilateral hearing loss and decreased the same to 50 
percent.

As the increased disability ratings assigned are less than the 
maximum available ratings, the issues remain on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

As discussed above, the September 2005 rating decision denied the 
Veteran's claim of entitlement to service connection for cervical 
strain.  The Veteran perfected his appeal as to such issue by a 
May 2007 Substantive Appeal.  An August 2010 rating decision 
granted the Veteran's claim of entitlement to service connection 
for cervical stain.  Thus, the RO's August 2010 action represents 
a full grant of the benefit sought as to the Veteran's claim of 
entitlement to service connection for cervical strain and the 
Board will confine its consideration to the issues set forth on 
the decision title page.

The issues of entitlement to a disability rating in excess of 10 
percent for lumbar strain and a total disability rating based on 
individual unemployability (TDIU) have been raised by the record, 
specifically by the Veteran's March 2010 claim, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over the issues, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an initial disability rating in 
excess of 10 percent for residual, right medial meniscectomy with 
degenerative changes; an initial compensable disability rating 
for degenerative changes, left knee, prior to January 26, 2009, a 
disability rating in excess of 10 percent for degenerative 
changes, left knee, since January 26, 2009; and an initial 
disability rating in excess of 10 percent for arthritis, right 
hip, addressed in the REMAND portion of the decision below, are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

By a March 2010 statement, the Veteran withdrew his appeal 
concerning entitlement to a disability rating in excess of 70 
percent for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning 
entitlement to a disability rating in excess of 70 percent for 
bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be made 
by the appellant or by an authorized representative, except that 
a representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent of 
the appellant.  38 C.F.R. §§ 20.202, 20.204.

As discussed above, the September 2005 rating decision granted 
the Veteran's claim of entitlement to service connection for 
right ear hearing loss and denied his claim of entitlement to 
service connection for left ear hearing loss.  The Veteran filed 
a Notice of Disagreement in June 2006 and the RO issued a 
Statement of the Case as to the issues of entitlement to an 
initial compensable disability rating for right ear hearing loss 
and entitlement to service connection for left ear hearing loss 
in March 2007.  The Veteran filed a Substantive Appeal in May 
2007, as to the issue of entitlement to an initial compensable 
disability rating for right ear hearing loss only.  However, by a 
September 2009 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for left ear hearing 
loss and assigned the Veteran's bilateral hearing loss a 70 
percent disability rating.  

The Veteran submitted a statement, dated in March 2010, 
indicating that he wished to withdraw his appeal as to the issue 
of entitlement a disability rating in excess of 70 percent for 
bilateral hearing loss.  Thus, the Veteran's March 2010 statement 
is considered his withdrawal of such issue.  As the Veteran has 
withdrawn his appeal, in writing, concerning the issue of 
entitlement to a disability rating in excess of 70 percent for 
bilateral hearing loss before the Board promulgated a decision; 
there remains no allegation of errors of fact or law for 
appellate consideration concerning the issue.  The Board 
therefore has no jurisdiction to review the issue.

The Board notes that by an August 2010 rating decision, the RO 
found clear and unmistakable error in the disability rating 
assigned to the Veteran's bilateral hearing loss and decreased 
the same to 50 percent.  To date, the Veteran has not expressed 
disagreement with such rating action.


ORDER

The appeal concerning the issue of entitlement to a disability 
rating in excess of 70 percent for bilateral hearing loss is 
dismissed.


REMAND

Additional development is needed prior to further disposition of 
the claims.

At the time of the Veteran's March 2010 hearing before the Board, 
he reported that he obtained treatment at the Madigan Army 
Medical Hospital.  It appears that the Madigan Army Medical 
Center is located in Tacoma, Washington.  Such treatment records 
are not associated with the Veteran's claims file.  
Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claims file his treatment 
records from the Madigan Army Medical 
Center in Tacoma, Washington.  All efforts 
to obtain such treatment records must be 
properly documented in the claims file.  
If a negative response is received from 
the Madigan Army Medical Center, or any 
federal facility, the Veteran must be duly 
notified and provided an opportunity to 
submit such records.  

2.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to an initial disability 
rating in excess of 10 percent for 
residual, right medial meniscectomy with 
degenerative changes; an initial 
compensable disability rating for 
degenerative changes, left knee, prior to 
January 26, 2009, a disability rating in 
excess of 10 percent for degenerative 
changes, left knee, since January 26, 
2009; and an initial disability rating in 
excess of 10 percent for arthritis, right 
hip.  The Veteran's increased rating 
claims must include consideration of TDIU 
per Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Any additional evidence added to 
the record must be also considered for all 
issues on appeal.  If any action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


